DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 and 15-20 in the reply filed on 11/30/2021 is acknowledged.  The traversal is on the ground(s) that the common technical feature is a special technical feature.  This is not found persuasive because of the rejections as illustrated below. Applicant further asserts there is no additional search burden to search both method claims and product claims but does not provide any additional argument.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 14 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 2021/0280862) in view of AFFINITO et al. (US 2011/0068001).
Regarding claim 1,
	HAN teaches a cathode for a lithium secondary battery abstract. The cathode includes a current collector and active material formed on the current collector [0058]. The cathode composition (first composition) includes cathode active material, binder and conductive material [0058]. The pH (potential of hydrogen) of the cathode active material is 11.5 to 12.1 [0012] which falls within the claimed range. The reference does not state the temperature at which the pH is measured. However, 25°C is commonly used as the reference point temperature for pH, so it is reasonable to expect the pH of the composition to be at or near the 11.5 to 12.1 at 25°C forming the same resulting cathode.
	HAN teaches depositing the cathode active layer on the current collector but does not teach an interfacing layer between the current collector and cathode. However, AFFINITO teaches that when making a battery with a primer (adhesive promoter) formed between active layer (positive or negative) and current collector to improve adhesion between layers [0030].  At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the adhesion promoter (interfacing) layer of AFFINITO to improve adhesion of the cathode and current collector in HAN.
Regarding claim 2,
[0012]. The reference does not each greater than or equal to 12. However, the claimed range overlaps with the prior art range and is considered prima facie obvious, MPEP 2144.05.I. In addition, generally changes in concentration (pH is H+ concentration) do not support patentability unless the concentration is critical MPEP 2144.05.II.
Regarding claim 3,
	 HAN teaches the first composition includes cathode active material (insertion material), binder and conductive material [0058]. AFFINITO teaches the adhesion promoter layer can be made of ethylene-vinyl alcohol copolymers [0064] and polyvinyl alcohol or polyimides [0065] and [0067]. The layer further includes filler such as conductive filler (additive) [0062]. 
Regarding claim 4,
	The HAN reference teaches the cathode composition can be water based [0073]. The cathode composition (first composition) includes cathode active material (insertion material), binder and conductive material [0058].
Regarding claim 5,
	HAN teaches the active material is lithium nickel cobalt manganese oxide [0041]. The Examples further teach using lithium nickel cobalt aluminum oxide [0086]. The same cathode active material in the same solvent (water) will be dissolved because they have the same physical properties.
Regarding claim 6,
	HAN teaches the binder material in the cathode includes polyvinyl alcohol, polyvinylpyrrolidone, and polyurethane [0071].
Regarding claims 7 and 19,
[0053].
Regarding claim 8 and 15,
	AFFINITO teaches the adhesion promoter can be up to 3 microns thick [0041]. The reference does not teach the thickness range of greater than 1 µm and less than 4 µm. However, the claimed ranges are overlapped by the prior art range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 9,
	HAN teaches the cathode current collector can be aluminum [0059]. Furthermore, as shown in Fig. 1 the current collector is a thin sheet. Accordingly, the current collector is interpreted to be a metallic strip.
Regarding claim 16,
AFFINITO teaches the adhesion promoter can be up to 3 microns thick [0041]. The reference does not teach the thickness range of less than 2 µm. However, the claimed ranges are overlapped by the prior art range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claims 10-12 and 17,
	HAN teaches the current collector and cathode are used in a lithium secondary battery (lithium accumulator) abstract.
Regarding claim 18,
[0073]. When incorporating the adhesive layer of AFFINITO the cathode layer is deposited on the adhesive layer on the current collector instead of directly on the current collector.
Regarding claim 20,
HAN teaches a cathode for a lithium secondary battery abstract. The cathode includes a current collector and active material formed on the current collector [0058]. The cathode composition (first composition) includes cathode active material, binder and conductive material [0058].
HAN teaches depositing the cathode active layer on the current collector but does not teach an interfacing layer between the current collector and cathode. However, AFFINITO teaches that when making a battery a primer (adhesive promoter) can be formed between active layer (positive or negative) and current collector to improve adhesion between layers [0030]. AFFINITO teaches the adhesion promoter (interfacing) layer can be made of ethylene-vinyl alcohol copolymers [0064] and polyvinyl alcohol or polyimides [0065] and [0067]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the adhesion promoter (interfacing) layer of AFFINITO to improve adhesion of the cathode and current collector in HAN.
The claims further attempt to claim the method of depositing the electrode and interfacing layer by coating. The method of deposition does not change the [0053], and HAN teaches coating the cathode material [0073]. When incorporating the adhesive layer of AFFINITO the cathode layer is deposited on the adhesive layer on the current collector instead of directly on the current collector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AUSTIN MURATA/Primary Examiner, Art Unit 1712